UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For March 28, 2008 Commission File Number 000-29336 ATNA RESOURCES LTD. (Translation of registrant's name into English) 510 – 510 Burrard Street Vancouver, British Columbia Canada V6C 3A8 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes []No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-. Form 51-102F3 Material Change Report 1.Name and Address of Company Atna Resources Ltd. Suite 510 – 510 Burrard Street Vancouver, B.C. V6C 3A8 2.Date of Material Change March 18, 3.News Release A news release was issued on March 19, 2008 through CNW Group and was filed with regulatory authorities in Canada.A copy of the news release is attached hereto as ScheduleA. 4.Summary of Material Change On March 18, 2008, Canyon Resources Corporation (“Canyon”) and Atna Resources Ltd. (“Atna”) completed a business combination effected by way of merger (the “Merger”) under the General Corporation Law of the State of Delaware pursuant to the Agreement and Plan of Merger (the “Merger Agreement”) dated November 16, 2007 between Canyon, Atna and Arizona Acquisition Ltd., a wholly owned subsidiary of Atna.Pursuant to the terms of the Merger Agreement, Atna acquired all of Canyon’s issued and outstanding shares of common stock and assumed the outstanding warrants and debentures of Canyon. 5.Full Description of Material Change On March 18, 2008, Canyon merged with and into Arizona Acquisition Ltd., a wholly owned subsidiary of Atna (“MergerSub”) under the General Corporation Law of the State of Delaware, with Canyon continuing as the surviving corporation of the Merger, in accordance with the terms of the Merger Agreement.As a result of the Merger, Canyon is now a wholly owned subsidiary of Atna. Pursuant to the terms of the Merger Agreement, each issued and outstanding share of Canyon common stock was converted into the right to receive 0.32 common shares of Atna, plus cash in lieu of any fractional shares.Canyon ceased trading on the American Stock Exchange at the close of market on March 18, All outstanding warrants and convertible debentures of Canyon were assumed by Atna at the time of closing of the Merger and are now exercisable to acquire that number of common shares of Atna determined by reference to the share exchange ratio of 0.32.All outstanding Canyon employee stock options were cancelled at the time of closing and Atna granted stock options under its stock option plan to certain of Canyon’s employees, directors and consultants. David Watkins will serve as the Chief Executive Officer and Chairman of Atna, while Jim Hesketh, President and Chief Executive Officer of Canyon, has joined the management team of Atna in the role of President and Chief Operating Officer.
